Citation Nr: 1205204	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased, compensable disability rating for musculoligamentous strain of the left knee.

3.  Entitlement to an increased, compensable disability rating for musculoligamentous strain of the right knee.

4.  Entitlement to an increased, compensable disability rating for tendonitis of the left ankle.

5.  Entitlement to an increased, compensable disability rating for tendonitis of the right ankle.

6.  Entitlement to service connection for left and right hip disabilities, including as secondary to service-connected low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1999 to July 2001. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 RO (Video Conference) hearing.  A copy of that hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for a psychiatric disability, including as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for right and left hip disabilities, as well as his claim for an increased disability evaluation for low back pain.  As such, these claims are being remanded to the RO.  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran did not have instability of his left and right knees.

2.  Throughout the rating period on appeal, the Veteran's tendonitis of the left and right ankles have not been manifested by limitation of motion; there is also no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable disability rating for musculoligamentous strain of the left knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria are not met for a compensable disability rating for musculoligamentous strain of the right knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a compensable disability rating for tendonitis of the left ankle have not been met for the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

4.  The criteria for a compensable disability rating for tendonitis of the right ankle have not been met for the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a VCAA notice letter, dated in April 2010, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection and his claims for increased disability evaluations, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, the letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims  The Veteran has been examined by VA in connection with his claims; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Left and Right Knees

The Veteran's musculoligamentous strain of the left and right knees is rated as noncompensable for each knee, pursuant to 38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5257.  According to DC 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability and a 30 percent rating is warranted for severe subluxation or lateral instability.  

After review of the record, the Board finds that a compensable disability rating is not warranted at any time during the rating period on appeal.  The objective medical evidence of record does not suggest the existence of slight subluxation or lateral instability.  The Board acknowledges that the record includes the Veteran's complaints of pain on deep knee bending or kneeling, but that the Veteran's left and right knees were stable to stress of the medial and lateral collateral ligaments at the May 2010 examination; physical examination of the Veteran's knee is essentially normal.  The Veteran did not have any episodes of locking, stiffness, weakness, or effusion, and there were no constitutional signs of arthritis.  In this case, the Board finds the objective evidence is more probative than the Veteran's histories, and the Board finds the Veteran's right and left knee disabilities are not productive of instability during the rating period.  

The Board has also considered whether the Veteran is entitled to a compensable rating for his knee disabilities under any other Diagnostic Codes.  With regard to the criteria under Diagnostic Code 5256, there is no evidence of ankylosis of the Veteran's right or left knee.  Likewise, regarding Diagnostic Codes 5258 and 5259, there is no evidence of dislocation or removal of the semilunar cartilage.  Likewise, the findings do not warrant compensable evaluations under Diagnostic Codes 5260 and 5261, as there is no evidence of limitation of flexion or extension; the Veteran had full range of motion at the May 2010 VA examination.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  Further, he did not have impairment of the tibia and fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5263.  As such, the Board does not find that the medical evidence supports a higher, compensable schedular rating for the entire rating period on appeal.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his left and right knee disabilities, because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the mild instability already shown on examination, even when his symptoms are most problematic.  In particular, the March 2010 VA examiner noted that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current noncompensable disability rating for instability is adequate compensation.

Left and Right Ankles

The Veteran is rated for his tendonitis of the left and right ankles pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5271; he receives a noncompensable disability evaluation for each ankle.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability evaluation is warranted where there is marked limitation of the ankle.  Id.

Upon reviewing the rating criteria in relation to the evidence for consideration, the Board finds that the Veteran's disability picture is most consistent with the currently assigned noncompensable disability evaluations for the entire rating period on appeal, and that an increased disability evaluation is not warranted.  The objective clinical evidence of record for the entire rating period on appeal does not show that the Veteran had moderate limitation of motion of his left or right ankle.  Significantly, the Veteran's May 2010 VA examination showed that the Veteran had range of motion of the right ankle from zero (0) to 45 degrees in plantar flexion, with dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71, Plate II (full range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion).  At the examination, there was no ankylosis, tendon abnormality, or unstable ligaments; his left and right ankle disabilities were not productive of deformity or swelling of the ankle joints.  Therefore, the Board finds that the Veteran's right ankle symptomatology for the entire rating period on appeal most closely fits within the criteria for the currently assigned noncompensable disability evaluations.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for either rating period.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right or left ankle.  Likewise, under Diagnostic Code 5272, is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint for either ankle.  Further, the findings do not warrant evaluations under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, nor is there evidence of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a higher schedular rating for any rating period on appeal.

In concluding that the Veteran is not entitled to increased disability evaluations for the rating periods on appeal, the Board has also considered whether the Veteran is entitled to a higher disability evaluation for his left and right ankle on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran complains of pain, objective evaluation indicates that the Veteran does not experience a significant loss of range of motion due to pain, fatigue, weakness, or lack of endurance due to repetitive use of the joint.  Further, the current disability evaluations contemplate the Veteran's complaints of pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his tendonitis of the left and right ankles.

Additional Considerations

The Board also considered the Veteran's statements that his knee and ankle disabilities are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected knee and ankle disabilities have worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected knee and ankle disabilities were as previously characterized and were productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected knee and ankle disabilities were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations; the Board notes that the VA treatment reports do not show that the Veteran reported any complaints related to his knees and ankles.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected knee and ankle disabilities are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected knee and ankle disabilities, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for musculoligamentous strain of the left knee is denied.

Entitlement to a compensable disability rating for musculoligamentous strain of the right knee is denied.

The claim for a compensable disability rating for tendonitis of the left ankle is denied.

The claim for a compensable disability rating for tendonitis of the right ankle is denied.


REMAND

The Veteran claims entitlement to service connection for left and right hip disabilities, including as secondary to his service-connected low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1.  He also claims entitlement to an increased disability rating for his low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1.  Additional action is necessary before the Board decides these claims.  

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claim of entitlement to an increased disability evaluation for his service-connected low back pain, the Board observes that the Veteran testified in October 2011 that he received treatment related to his service-connected low back pain at the VA Medical Centers (VAMCs) in Lincoln and Omaha, Nebraska, and that he sought treatment for incapacitating episodes at a VAMC.  The Veteran also testified that he was scheduled for treatment at the Lincoln VAMC later in October 2011.  The Board acknowledges that the RO has some medical records from these VAMCs, dated August 2004 through March 2010, but points out that treatment records related to his low back pain, since March 2010, as reported by the Veteran, have not been associated with his claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran contends that his service-connected low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1 is worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was afforded a VA examination in May 2010, and that a copy of the examination report is associated with his claims file.  Nevertheless, the Veteran indicates that his low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1 has continued to worsen since his most recent examination, and the Veteran testified that he would be willing to report if scheduled for another examination.  More recent objective characterizations of this condition and its associated symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

The Board notes that the Veteran has not yet been provided with a VA examination which addresses whether the Veteran's claimed hip disability is related to his service, including his service-connected back disability.  The Veteran asserts that he injured his hips while parachuting during his service, or as a result of his service-connected back disability, but that, even absent an acute event or injury during service, his service resulted in his bilateral hip disability, and that he has had continuity of symptomatology regarding his hips in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran has a hip disability which is related causally or etiologically to his active service.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed left and right hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Additionally, in October 2011, the Veteran submitted additional VA medical records.  At that time, he did not waive his right to have this additional evidence initially considered by the RO (AMC).  Therefore, the RO (AMC) must first consider this additional evidence and issue another supplemental statement of the case (SSOC), as appropriate.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the Omaha and Lincoln, Nebraska VA Medical Centers, for the period from March 2010 to the present, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hip disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his bilateral hip disability is related to his service in the military, including his service-connected low back pain with degenerative disc disease, disc protrusion at L4-5 and disc desiccation at L4-5 and L5-S1.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  Following completion of the above, the RO should readjudicate the Veteran's claims, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


